               Case 5:18-cr-00172-BLF Document 104 Filed 01/07/21 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
   DANIEL KALEBA (CABN 223789)
 5 Assistant United States Attorneys
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7020
 7        FAX: (415) 436-7009
          Colin.Sampson@usdoj.gov
 8

 9 Attorneys for United States of America

10 JULIA JAYNE (CABN 202753)
   Jayne Law Group
11        483 9th Street, Suite 200
          Oakland, CA 94607
12        Phone: (415) 623-3600
          Fax: (415) 623-3605
13        Email: julia@jaynelawgroup.com
14 Attorney for Defendant Michael Kail

15
                                  UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                            SAN JOSE DIVISION
18
     UNITED STATES OF AMERICA,                   )   CR 18-00172 BLF
19                                               )
             Plaintiff,                          )   JOINT PRETRIAL STATEMENT
20                                               )
        v.                                       )   Pretrial:   January 14, 2021 1:30 p.m.
21                                               )   Trial:      February 22, 2021
     MICHAEL KAIL,                               )   Court:      Honorable Beth Labson Freeman
22                                               )
             Defendant.                          )
23                                               )
                                                 )
24

25

26

27

28

     JOINT PRETRIAL STATEMENT,
     CR-18-00172 BLF
              Case 5:18-cr-00172-BLF Document 104 Filed 01/07/21 Page 2 of 5




 1          Counsel for the United States of America (the “government”), through Assistant U.S. Attorneys

 2 Colin Sampson and Daniel Kaleba, and counsel for Defendant, Michael Kail (“Kail,” or “Defendant”),

 3 respectfully submit the following Pretrial Conference Statement pursuant to Crim. L. R. 17.1-1(b) and

 4 this Court’s Standing Order for Criminal Cases:

 5
            (1)     Disclosure and contemplated use of statements or reports of witnesses under the
 6                  Jencks Act, 18 U.S.C. § 3500, or Fed. R. Crim. P. 26.2.
 7

 8          The United States has disclosed and produced to Defendant statements and reports of witnesses it

 9 intends to call at trial under the Jencks Act, 18 U.S.C. § 3500, and Fed. R. Crim. P. 26.2. As the

10 government obtains new transcripts, reports, and information, they will be provided to Defendant. The

11 United States has further produced draft financial summaries and money laundering analyses prepared

12 by an FBI Financial Analyst witness, Carleen Kikugawa, and noticed Ms. Kikugawa as an expert

13 regarding the method of fraud proceeds tracing to be proven at trial.

14
            (2)     Disclosure and contemplated use of grand jury testimony of witnesses intended to be
15                  called at the trial.
16          The United States does not intend to call witnesses in its case in chief that testified before the
17 Grand Jury in this matter, and therefore has opposed Defendant’s Motion to Compel the production of

18 other grand jury transcripts (Dkt. No. 79).

19          (3)     Disclosure of exculpatory or other evidence favorable to the defendant on the issue
                    of guilt or punishment.
20

21          The United States believes that it has supplied all materials that may be relevant as Brady

22 material, and recognizes its obligation to continue to provide any such materials within its possession,

23 custody, or control. The United States understands its continuing duty to comply with Rule 16 and will

24 do so.

25          As of this date, the United States is not aware of any additional exculpatory material or

26 impeachment information that would be subject to disclosure pursuant to Brady v. Maryland, 373 U.S.

27 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), United States v. Bagley, 473 U.S. 667 (1985),

28 and/or United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991), other than what has already been

     JOINT PRETRIAL STATEMENT,
     CR-18-00172 BLF                                  1
               Case 5:18-cr-00172-BLF Document 104 Filed 01/07/21 Page 3 of 5




 1 provided or disclosed to Defendant. The United States continues to review materials in its possession for

 2 potential exculpatory or impeachment information.

 3
             (4)     Stipulation of facts which may be deemed proved at the trial without further proof
 4                   by either party and limitation of witnesses.

 5           The government has provided an initial set of evidentiary stipulations for Defendant to consider.

 6 At this time, the parties have not finalized stipulations to present to the Court. In the event the parties

 7 reach agreement, the stipulations will be reduced to writing, signed by the parties, filed with the Court,

 8 and published to the jury at the appropriate time during the course of the trial.

 9           (5)     Appointment by the Court of interpreters under Fed. R. Crim. P. 28

10           The parties do not anticipate the need for Court-appointed interpreters.

11
             (6)     Dismissal of counts and elimination from the case of certain issues, e.g., insanity,
12                   alibi and statute of limitations.
13
             The United States anticipates proceeding to trial on all twenty-nine counts alleged in the
14
     Indictment. Other than potential evidentiary or factual stipulations, the parties are unaware of any issues
15
     that can be eliminated prior to trial outside of the Motions in Limine.
16
             (7)     Joinder pursuant to Fed. R. Crim. P. 13 or the severance of trial as to any
17                   co-defendant.

18           Michael Kail is the only defendant charged in the Indictment.
19
             (8)     Identification of informers, use of lineup or other identification evidence and
20                   evidence of prior convictions of defendant or any witness, etc.
21           Identification is not at issue in this trial. The United States did not use informers during the
22 criminal investigation of the conduct that gave rise to the Indictment.

23           (9)     Pretrial exchange of lists of witnesses intended to be called in person or by
                     deposition to testify at trial, except those who may be called only for impeachment
24                   or rebuttal.
25
             The parties exchanged witness lists on October 22, 2020, and Defendant has recently amended
26
     its witness list. The parties respectfully reserve their right to amend those lists prior to and during the
27
     trial, if necessary.
28

     JOINT PRETRIAL STATEMENT,
     CR-18-00172 BLF                                   2
              Case 5:18-cr-00172-BLF Document 104 Filed 01/07/21 Page 4 of 5




 1          (10)    Pretrial exchange of documents, exhibits, summaries, schedules, models or diagrams
                    intended to be offered or used at trial, except materials that may be used only for
 2                  impeachment or rebuttal.
 3
            The parties first exchanged exhibit lists on October 22, 2020, and both parties have amended
 4
     their exhibit lists. The parties respectfully reserve their right to amend those lists prior to and during the
 5
     trial, if necessary. No later than February 18, 2021, the parties will provide the Court with three sets of
 6
     all pre-marked exhibits in clearly labeled three-ring binders containing copies of the exhibits the parties
 7
     intend to introduce at trial. The United States continues to prepare summaries, diagrams, and
 8
     demonstrative exhibits in anticipation of trial, and will share them with defense counsel as they are
 9
     completed.
10
            (11)    Pretrial resolution of objections to exhibits or testimony to be offered at trial
11
            The parties anticipate working together to resolve objections to exhibits and testimony before
12
     bringing any matters to the attention of the Court.
13
            (12)    Preparation of trial briefs on controverted points of law likely to arise at trial
14
            The United States has filed eight Motions in Limine in an attempt to resolve anticipated disputes
15
     of law likely to arise at trial. Defendant has filed six Motions in Limine and a Motion to Compel.
16
            (13)    Scheduling of the trial and of witnesses
17
            A reasonable estimate for presentation of the United States’ case-in-chief is eight complete days,
18
     excluding time dedicated to jury selection and opening arguments. Defendant estimates an additional 2-4
19
     days for his case-in-chief, should he choose to present one.
20
            (14)    Request to submit questionnaire for prospective jurors pursuant to Crim. L.R. 24-1,
21                  voir dire questions, exercise of peremptory and cause challenges and jury
                    instructions.
22
            The parties have filed one set of joint and disputed voir dire questions. Unless noted, the
23
     questions are agreed by the parties, however, the United States defers to the Court regarding preliminary
24
     voir dire. The United States and Defendant respectfully request an opportunity to address prospective
25
     jurors directly regarding the topics outlined in its proposed voir dire questions. The United States and
26
     Defendant are filing their proposed jury instructions herewith.
27
     //
28

     JOINT PRETRIAL STATEMENT,
     CR-18-00172 BLF                                   3
              Case 5:18-cr-00172-BLF Document 104 Filed 01/07/21 Page 5 of 5




 1          (15)    Any other matter which may tend to promote a fair and expeditious trial

 2          The parties anticipate working together and with witnesses and the Court to ensure safety of all

 3 participants in the trial and compliance with the Court’s standing orders regarding health protocols in

 4 light of the COVID-19 pandemic. The partiers further anticipate working together to resolve other

 5 matters in an effort to promote a fair and expeditious trial and will timely bring to the Court’s attention

 6 those matters upon which they disagree.

 7

 8                                                        Respectfully submitted,

 9                                                        DAVID L. ANDERSON
                                                          United States Attorney
10
     Dated: January 7, 2021.                               /s/ Colin Sampson
11                                                         COLIN SAMPSON
                                                           DANIEL KALEBA
12                                                         Assistant United States Attorneys

13

14 Dated: January 7, 2021.                                 /s/ Julia Jayne
                                                           JULIA JAYNE
15                                                         Attorney for Defendant Michael Kail

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT PRETRIAL STATEMENT,
     CR-18-00172 BLF                                  4
